MEMORANDUM **
Montana state prisoner Anthel L. Brown appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging the Montana Board of Pardons and Parole’s (“Board”) 2006 decision finding him unsuitable for parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Brown raises several constitutional claims relating to the Board’s 2006 denial of parole. Upon independent review of the record, we conclude that the claims are unexhausted and that the district court did *158not err in dismissing Brown’s claims on screening. See 28 U.S.C. § 2254(b)(1)(A); Shumway v. Payne, 223 F.3d 982, 987 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.